EXHIBIT 10.1


FIRST AMENDMENT TO SEPARATION AND RELEASE AGREEMENT

This First Amendment to Separation and Release Agreement (this “First
Amendment”) is entered into as of February 9, 2007 (the “Amendment Effective
Date”), by and between Witness Systems, Inc., a Delaware corporation (the
“Company”), and David Gould, an individual (“Executive”), with reference to the
following facts:

A.    The Company and Executive (collectively, the “Parties”) are parties to a
Separation and Release Agreement, dated January 3, 2007 (the “Original
Separation Agreement”), pursuant to which, among other things, Executive has
executed and delivered to the Company a resignation letter by which he has
resigned his employment with the Company (and all other officer or director
positions he held with any of the Company’s subsidiaries or affiliates as of
January 3, 2007 (the “Other Positions”)), which resignation (the “Resignation”),
by the terms of the Separation Agreement, becomes effective upon acceptance by
the Company’s Board of Directors (the “Board”).  (For purposes of this First
Amendment, the Original Separation Agreement, as amended by this First
Amendment, is referred to as the “Amended Separation Agreement.”)

B.    The Parties are parties to a Change of Control Agreement, dated November
3, 2004, as amended by a First Amendment to Change of Control Agreement, dated
February 16, 2006 (collectively, the “CIC Agreement”), pursuant to which
Executive is entitled to certain benefits upon a “Change of Control” of the
Company as that term is defined in Section 1.3 of the CIC Agreement.

C.    The Parties desire to terminate, amend and confirm various rights and
obligations among them by entering into this First Amendment.

NOW, THEREFORE, the Parties agree as follows:

1.     Meaning of Terms.  Except as provided otherwise or as defined in this
First Amendment, all capitalized terms used in this First Amendment will have
the same meaning as under the Original Separation Agreement.

2.     Employment of Executive.  By this First Amendment, the Board accepts (and
Executive concurs with the Board’s acceptance of) the Resignation effective
immediately with respect to the Other Positions, and effective as of the end of
the day on April 30, 2007 (the “Employment Termination Date”) with respect to
Executive’s employment with the Company, and Executive will remain a full-time
employee of the Company through that date.  From the Amendment Effective Date
through the Employment Termination Date, Executive will perform only those
duties assigned by the Board or the Chief Executive Officer of the Company, and,
except as otherwise agreed between the Parties, Executive will not have the
authority to act on behalf of or bind the Company.  For purposes of Executive’s
Outstanding Options (as defined in Section 4 below), the Resignation will be
treated as a termination of Executive’s employment with the Company by Executive
for “Good Reason” as that term is defined in the Option Documents (as


--------------------------------------------------------------------------------


 

defined in Section 4 below).

3.     Termination of CIC Agreement.  As of the Amendment Effective Date, the
CIC Agreement is terminated, and all rights of the Parties under that Agreement
immediately will cease.

4.     Stock Options.  By this First Amendment, the Company agrees that any and
all options to purchase common stock in the Company that the Company previously
has granted to Executive, to the extent they remain unvested or unexercised as
of the Amendment Effective Date (the “Outstanding Options”), will (i) continue
to vest and be exercisable in accordance with the terms and conditions of the
respective Option Plans and Option Agreements pursuant to which they were
granted (the “Option Documents”), up through and including the Employment
Termination Date, and (ii) continue to be exercisable (or cease to be
exercisable) in accordance with the terms and conditions of the Option
Documents, subsequent to the Employment Termination Date; provided that the
provisions of Section 7 of the Original Separation Agreement will continue to
apply with respect to the Outstanding Options.  Except as may be provided
otherwise in Section 10 of the various Option Agreements governing the
Outstanding Options, no Outstanding Options will further vest after the
Employment Termination Date.

5.     Remaining Provisions of Original Separation Agreement.  Except as
modified by the terms of this First Amendment, the terms of the Original
Separation Agreement remain in effect.

6.     Acknowledgements and Representations.  Each of the Parties (i)
acknowledges the validity of this two (2) page First Amendment, and represents
that they have the legal capacity to enter into this First Amendment, (ii)
acknowledges that they have consulted with an attorney before signing this First
Amendment, (iii) represents that they have read carefully this First Amendment,
and know and understand its terms and conditions, including its final and
binding effect, and (iv) acknowledges that they have signed this First Amendment
voluntarily.

IN WITNESS WHEREOF, the undersigned have entered into this First Amendment
effective as of the Amendment Effective Date.

 

WITNESS SYSTEMS, INC.,
a Delaware corporation

 

DAVID GOULD,
an individual

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Date: February     , 2007

 

 

 

Title:

 

 

 

 

 

 

Date: February     , 2007

 

 

 

2


--------------------------------------------------------------------------------